






--------------------------------------------------------------------------------



 
Exclusive Service Agreement








--------------------------------------------------------------------------------

 



among
 
Beijing China Broadband Network Technology Co., Ltd.


 
Jinan Guangdian Jiahe Digital Television Co., Ltd.
 
and
 
Jinan Broadcast &Televison Information Network Center




 

--------------------------------------------------------------------------------


Table of Contents

 
Article
Page
     
RECITALS
3
 
 
1.
DEFINITIONS AND INTERPRETATIONS
3
   
 
2.
REPRESENTATIONS AND WARRANTIES
5
   
 
3.
SERVICES PROVIDED BY PARTY A TO PARTY B AND PARTY C
5
   
 
4.
SERVICES PROVIDED BY PARTY B AND PARTY C TO PARTY A
6
   
 
5.
NON-COMPETITION
7
   
 
6.
FEES AND PAYMENT TERMS
7
   
 
7.
FINANCIAL MANAGEMENT
8
   
 
8.
EFFECTIVE DATE, BREACH AND TERMINATION
9
   
 
9.
GOVERNING LAW AND DISPUTE RESOLUTION
11
   
 
10.
MISCELLANEOUS PROVISIONS
12

 
 
Exclusive Service Agreement

Page 2

--------------------------------------------------------------------------------


 
THIS EXCLUSIVE SERVICE AGREEMENT (Agreement) is made on this [•] day of December
2006 in the People's Republic of China ("PRC")


by and among:


Beijing China Broadband Network Technology Co., Ltd., a limited company existing
under the laws of the PRC, (Party A);


Jinan Guangdian Jiahe Digital Television Co., Ltd., a limited company existing
under the laws of the PRC, with its registered address at Jinan, PRC and its
legal representative is Jiang Bin, a PRC resident (Party B);


and


Jinan Broadcast &Televison Information Network Center, a limited company
existing under the laws of the PRC, with its registered address at [•],
PRC (Party C)


(individually a Party and collectively the Parties).




RECITALS



A.  
Party A is engaged in the provision of access services including wired or
wireless broadcast/television broadband, digital private lines, web-based
internet content, consulting services, software, systems integration, work for
hire and other digital television value-added businesses;




B.  
Party B and Party C are engaged in the Business ( as defined below) and have
obtained the necessary permit for the lawful operation of its Business;




C.  
Party A is willing to provide, and Party B and Party C are willing to accept,
technical services in relation to Party B and Party C 's Business; Party B and
Party C are willing to provide, and Party A is willing to accept, backup
services in relation to Party B and Party C 's Business.

 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1.
DEFINITIONS AND INTERPRETATIONS



1.1 Definitions. Unless otherwise indicated, the following terms in this
Agreement shall have the meanings set forth below:


Exclusive Service Agreement

Page 3

--------------------------------------------------------------------------------



 
Effective Date
the effective date of this Agreement, which shall be the date first indicated
above;
       
Event of Breach
as defined in Article 8.3 below;
       
Business
access services with respect to wired or wireless broadcasting/television
broadband, digital private lines and website as well as internet content
services and internet value-added services, and other wired or digital
television value-added businesses as agreed upon by the Parties;
       
Financial Statements
cash flow statements, balance sheets, profit and loss statements and any other
financial statements relating to the Business, which shall be prepared in
accordance with international accounting standards;
       
PRC Law
all laws and regulations of the PRC which are applicable upon and after the date
of signing of this Agreement;
       
Project Account
as defined in Article 7.1.1;
       
RMB
Renminbi, the lawful currency of the PRC.



1.2  Interpretations.


1.2.1 The headings herein are for reference purposes only and do not affect the
meaning or interpretation of any provision hereof.


1.2.2 Any reference herein to an Article or Appendix is to an article or
appendix of this Agreement. The use of the plural shall include the use of the
singular, and vice versa. The use of the masculine shall include the use of the
feminine, and vice versa.


1.2.3 Unless otherwise indicated, a reference herein to a day, month or year is
to a calendar day, month or year. A reference to a business day is to a day on
which commercial banks are open for business in both the PRC and Germany.


Exclusive Service Agreement

Page 4

--------------------------------------------------------------------------------


2.
REPRESENTATIONS AND WARRANTIES



2.1 Parties. Each Party represents and warrants that, as of the date of signing
hereof:


2.1.1 it has full power and authority to execute and deliver this Agreement and
to perform its responsibilities and obligations hereunder; and


2.1.2 it shall maintain as strictly confidential the provisions and existence of
this Agreement and any information relating to the Business of the other Party
to which it might have access during the performance of this Agreement,
including without limitation customer database, financial and business
development plans, market research and other information deemed to be
confidential by such other Party.
 
2.2 Party B.  Party B represents and warrants that, as of the date of signing
hereof, it has obtained and will maintain the validity of all permits from the
relevant governmental authorities necessary for the lawful operation of its
business and its performance of this Agreement.


2.3 Party C.  Party C represents and warrants that, as of the date of signing
hereof it has obtained, and will maintain the validity of, all permits from the
relevant governmental authorities necessary for the lawful operation of its
business and its performance of this Agreement.


3.
SERVICES PROVIDED BY PARTY A TO PARTY B AND PARTY C



3.1  Exclusivity. Party B and Party C warrant to Party A that during the
promotion of the interactive digital television businesses, priority will be
given to Party A’s internet access service (IP or CM) as the circuit .


Party B and Party C agree to retain Party A as its exclusive services provider
with respect to CM broadband access services. Specifically, Party B and Party C
(including for purposes of this Article any of its Affiliates and Subsidiaries)
shall not retain any third party to provide services with respect to CM
broadband access services, which are the same as or similar to those provided by
Party A under this Agreement.


3.2   Business-Related Services. Party A undertakes to provide various technical
services to Party B and Party C including but not limited to, assisting Party B
and Party C in the following:


Exclusive Service Agreement

Page 5

--------------------------------------------------------------------------------


3.2.1 Party A will provide internet access services (IP or CM) when Party B and
Party C promote their interactive digital television business;


3.2.2 entering into an exclusive cooperation agreement with Party B and Party C
with respect to access services of CM broadband; Party A will use current CM and
CMTS terminal equipment and will implement new CM terminals in an effort to
provide the relevant services to Party B and Party C;


3.2.3 provide technical troubleshooting assistance, software support, and other
technical services;


3.2.4 provide application software for servers and provide for the continued
development, upgrading, and implementation of application software for
customers;


3.2.5 provide training services to technical support personnel of Party B and
Party C and consulting services with respect to the Business;


3.2.6 any other reasonable technical services as required by Party B and Party
C;




4.
SERVICES PROVIDED BY PARTY B AND PARTY C TO PARTY A



4.1 Exclusivity. Party B and Party C shall contribute and share resources,
including but not limited to, governmental authorizations, and customer data
records.
 
4.2 Business-Related Services.


4.2.1 Party B and Party C will afford all necessary support, assistance, and
preferential treatment to Party A, including but not limited to, Party B’ s
preferential treatment to Party A with respect to circuit, channel, CM physical
transmission systems, and optical access networks used in the wired TV network;


4.2.2 Party B and Party C will afford preferential treatment to Party A with
respect to the use of equipment rooms, business offices, project services
facilities, and customer service centers;


Exclusive Service Agreement

Page 6

--------------------------------------------------------------------------------


4.2.3 Party B and Party C will contribute and share resources including, but not
limited to, governmental authorizations and customer data records;


4.2.4 Party B and Party C will maintain the network of CM and CMTS terminal
equipment used by Party A.


5.
NON-COMPETITION



5.1 Party B and Party C shall not directly or indirectly or cause its respective
shareholders to directly or indirectly(through agency or other methods)
encourage or ask for any invitation from, accept suggestions of, consult or
negotiate with, or provide any information to any other individual or entity
related to any transaction or services under this Agreement.


5.2 If Party B or Party C or any of their shareholders, are in receipt of
suggestions or other information with respect to any aspect of the Business from
third party, Party B and Party C must immediately notify the contents of such
information to Party A immediately. Party B and Party C shall ensure that their
shareholders comply with Article 5. Party B and C will be liable for any breach
of this Article by their shareholders.


6.
FEES AND PAYMENT TERMS



6.1  Service fees and payment terms provided by Party B and Party C to Party A.
In consideration for the all services provided by Party B and Party C to Party
A, Party A shall pay Party B and Party C as a lump sum, on an annual basis, the
Service Fee in the amount of 30, 0000 RMB for the first 3 years. The Service
Fees from the 4th year and on shall be agreed upon by Parties.


The Service Fee shall be remitted in full, in RMB to Party B and Party C's
designated bank account within 3 months after the last day of the preceding
year.
 
6.2  Service fees and payment terms provided by Party A to Party B and Party C.
In consideration for services rendered, licenses and training provided by Party
A to Party B, Party B shall pay Party A a lump sum, on a monthly basis, the
service fees which shall be of an amount equivalent to revenue before tax
(deducting business taxes).


Exclusive Service Agreement

Page 7

--------------------------------------------------------------------------------


If Party A and Party B require adjusting the arrangement of revenue flow, for
instance, to pay all the revenues before tax to Party A after deducting direct
expenses (telecommunication broadband fees), Party B shall try its best to
cooperate with Party A to implement specific revenue flow mechanism.


The Service Fee shall be remitted in full, in RMB, to Party A's designated bank
account within 30 days after the last day of the proceeding month. Party B shall
also provide to Party A at such time the relevant Financial Statements for that
month as well as any other relevant documents and/or information regarding the
calculation of the Service Fee amount.


6.3  Other fees. The Parties hereby expressly agree that there shall not be any
other payment obligations arising from the service requirements, other than the
services fees expressly stipulated to in Articles 6.1 and 6.2.


7.
FINANCIAL MANAGEMENT 



7.1 Project Account. The Parties agree that, in the interests of clarity, all
receivables and payables relating to the Business that are generated or incurred
during the term of this Agreement shall be only remitted to and withdrawn from
the same dedicated bank account, in accordance with the following provisions:


7.1.1  within 30 days after the Effective Date, Party B shall open a RMB bank
account in its name for use specifically in respect of the Business (the
“Project Account”);


7.1.2  the Project Account shall be opened at the Beijing branch of a bank
agreed to by the Party A and Party B, and shall be set up such that the personal
seals of 1 representative from each of the Parties are required in order for
money to be deposited or withdrawn from it, which representatives shall be
appointed by the Parties in writing within 10 days after the Effective Date;


7.1.3  the Project Account shall be used for the sole purpose of receiving
proceeds from Party B and Party C and/or effecting payments relating to the
Business; and


7.1.4  Party A and Party B may request from the relevant bank at any time a
statement of the activities on the Project Account.


Exclusive Service Agreement

Page 8

--------------------------------------------------------------------------------


7.2  Records. Party B agrees to maintain comprehensive financial records
(including the Financial Statements) in respect of the Business, which shall be
kept at its registered office in Jinan, PRC and shall be available for Party A's
inspection at such times as Party A may reasonably request in writing.


7.3 Annual Statement. Within 30 days after the end of each financial year, Party
B shall provide to Party A comprehensive Financial Statements for such financial
year. Each Financial Statement, together with the financial records described in
Article 7.2 above, shall be subject to an independent audit conducted by a
reputable accounting firm registered in the PRC approved by Party A, at Party
A's sole expense.


7.4  Financial Statements. Within 10 days after a written request for such from
Party A, Party B shall also provide to Party A Financial Statements.
 
8.
EFFECTIVE DATE, BREACH AND TERMINATION



8.1 Effective Date. This Agreement shall enter into effect from the Effective
Date and shall continue with full force and effect until the earlier of either:


8.1.1 the 20th anniversary hereof; or


8.1.2 its termination by either Party in accordance with Article 8.4 below.


8.2 Extension. The term of this Agreement may be extended within 60 days before
its expiration pursuant to Party A’s notice to Party B and Party C indicating
its intent to extend the term. The extension term shall be determined by Party A
and clearly stated the abovementioned notice. The Party B and Party C shall
agree to such extended term unconditionally, under the condition that the term
cannot not exceed 10 years.


8.3 Breach. The occurrence of any one or more of the following events shall
constitute a breach of this Agreement (an “Event of Breach”):


8.3.1 either of the Parties has failed to perform any of its obligations
hereunder , thus causing substantial losses to the other Party, and such
obligation was not waived in writing by the other Party;


Exclusive Service Agreement

Page 9

--------------------------------------------------------------------------------


8.3.2 either of the Parties is in breach of the terms hereof, and such breach
has not been remedied for a period of 10 days after receipt of the other Party's
written notice requesting such remedy; and


8.3.3 any representation or warranty made by either of the Parties herein proves
to be false or misleading in any material respect.


8.4 Termination. This Agreement will terminate automatically upon its
expiration, unless terminated prematurely under either of the following
circumstances, namely:


8.4.1 by the non-breaching Party with 30 days' written notice upon the
occurrence of an Event of Breach; or


8.4.2 with the mutual written consent of the Parties.


8.5 Post Termination. Upon the termination of this Agreement by either Party:


8.5.1 the licenses granted hereunder shall cease with immediate effect; and


8.5.2 any outstanding fees or other amounts payable hereunder by either Party to
other Parties shall become due within 10 days after the date of delivery of an
invoice for the same.


8.6 Survival. The following obligations shall survive the termination of this
Agreement for any reason:


8.6.1 the confidentiality undertakings set forth in Article 2.1.2 above, which
shall continue indefinitely after the date of termination (unless the disclosure
of confidential information has already entered the public domain or was made
pursuant to a court order or law of relevant jurisdiction); and


8.6.2 the obligation of the Service Fee, which shall continue for as long as any
receivables generated from the relevant services during this Agreement are
outstanding.


Exclusive Service Agreement

Page 10

--------------------------------------------------------------------------------


9.
GOVERNING LAW AND DISPUTE RESOLUTION



9.1 Governing Law. The execution, validity, interpretation and implementation of
this Agreement and the settlement of disputes under it shall be governed by PRC
Law. Where PRC Law is silent on a particular matter relating to this Agreement,
reference shall be made to general international commercial practice.


9.2 Interpretation. If any dispute arises in connection with the interpretation
of any provisions of this Agreement, the Parties shall determine the true
intention of those provisions by making reference to the wording of this
Agreement, the relevant Articles, the objective of the Agreement, commercial
practice and the principle of good faith.


9.3 Consultation. If any dispute arises in connection with this Agreement, the
Parties shall attempt in the first instance to resolve such dispute through
friendly consultation or mediation.


9.4 Arbitration. If the dispute cannot be resolved in the above manner within 30
days after the commencement of consultations, either Party may submit the
dispute to arbitration as follows:


9.4.1 all disputes arising out of or in connection with this Agreement shall be
submitted to the China Chamber of International Commerce for arbitration in
Beijing under the its rules and by a sole arbitrator appointed in accordance
with those rules;


9.4.2  the arbitration shall be conducted in the Chinese and English languages,
with the arbitral award final and binding upon both Parties. Unless otherwise
determined by the arbitrator, the cost of arbitration shall be borne by the
losing Party. Any award rendered by the arbitrator shall be enforced by any
court having jurisdiction upon the losing Party or its assets, in accordance
with the Convention on the Recognition and Enforcement of Foreign Arbitral
Awards (1958); and


9.4.3 when any dispute is submitted to arbitration, except for the matters under
dispute, the Parties shall continue to perform this Agreement.


Exclusive Service Agreement

Page 11

--------------------------------------------------------------------------------


10.
MISCELLANEOUS PROVISIONS



10.1 Notices and Delivery. All notices and communications between the Parties
shall be made in writing and in the Chinese or English language by facsimile
transmission, delivery in person (including courier service) or registered
airmail letter to the appropriate correspondence addresses set forth below:


Party A
 
Beijing China Broadband Network Technology Co., Ltd.


Address: 


Tel: 
Fax: 
Attn: 


Party B


Jinan Guangdian Jiahe Digital Television Co., Ltd.


Address:  
Tel: 
Fax :  
Attn:  


Party C


Jinan Broadcast &Televison Information Network Center


Address:  
Tel: 
Fax :  
Attn:  


10.2 Timing. The time of receipt of the notice or communication shall be deemed
to be:


10.2.1 if by facsimile transmission, at the time displayed in the corresponding
transmission record, unless such facsimile is sent after 5:00 p.m. or on a
non-business day in the place where it is received, in which case the date of
receipt shall be deemed to be the following business day;


10.2.2 if in person (including express mail), on the date that the receiving
Party signs for the document; or


Exclusive Service Agreement

Page 12

--------------------------------------------------------------------------------


10.2.3 if by registered mail, on the 10th day after the date that is printed on
the receipt of the registered mail.


10.3 Amendments. The provisions of this Agreement may not be waived, modified or
amended except by an instrument in writing signed by both Parties (which
instrument shall be attached as an Appendix hereto).


10.4 No Waiver. Failure or delay on the part of either Party to exercise any
right under this Agreement shall not operate as a waiver thereof.


10.5 Severability. The invalidity of any provision of this Agreement shall not
affect the validity of any other provision of this Agreement which is unrelated
to that provision.


10.6 Binding Effect. This Agreement is legally binding upon the Parties and
enforceable in accordance with its terms and conditions. Appendices shall form
an integral part of this Agreement and shall be legally binding upon the
Parties.


10.7  Successors. This Agreement shall be binding upon the Parties and upon
their respective successors and assigns (if any).


10.8 Assignment. Either Party may not assign or otherwise transfer its rights or
obligations under this Agreement without the prior written consent of other
Parties.


10.9  Entire Agreement. This Agreement and any Appendices hereto constitute the
entire agreement between the Parties and supersede all prior discussions,
negotiations and agreements.


10.10 Language and Versions. This Agreement is executed in 3 sets of originals,
with each set comprising 1 Chinese and 1 English version. Each Party shall
retain 1 set of originals. The 2 language versions shall have equal validity and
the wording of each version shall be deemed to carry the same meaning. In the
event of any discrepancy between the wordings of the 2 versions, such
discrepancy shall be interpreted according to the purpose of this Agreement.


[The space below has been intentionally left blank.]


Exclusive Service Agreement

Page 13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed or caused this Agreement to
be executed by their duly authorised representatives (as the case may be) as of
the date first indicated above.


For and on behalf of
Beijing China Broadband Network Technology Co., Ltd.]
 
Name
:
               
Title
:
               
Signature
:
                          
Company Seal
:
     



For and on behalf of 


Jinan Guangdian Jiahe Digital Television Co., Ltd.

 
Name
:
               
Title
:
               
Signature
:
                              
Company Seal
:
     



For and on behalf of
Jinan Broadcast & Television Information Network Center
 
Name
:
               
Title
:
               
Signature
:
                              
Company Seal
:
     



Exclusive Service Agreement

Page 14

--------------------------------------------------------------------------------

